Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Office Action
The response on 07/18/2022 has been entered and made of record.
Response to Arguments
Applicant has amended claims 1,3,7,9,10,12,14,16-20. Currently claims 1-20 are pending in this application. 
Applicant's arguments with respect to claim 1,19 and 20 have been considered but are moot in light of new grounds of rejection necessitated by applicant’s amendments listed below.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9,14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kane-Parry (U.S. 10423775).
Regarding Claim 1,19 and 20 Kane-Parry discloses a method comprising, by an electronic device:
Selecting a passcode; (Col 8 lines 57-63 Examiner Notation (E.N.) The user can select from their computing (electronic) device a password from a list of passwords.)
Selecting a learning technique based on the passcode; (Col 6 Lines 3-17 E.N. The password management service provides the user with different mechanisms in order to help users remember their passwords such as using mnemonic-based password recommendation.)
Determining a framework for the passcode using the learning technique; (Col 13 lines 64-67 and Col 14 lines 1-9 E.N. The interface generates passwords based on the user device information)
Obtaining at least a subset of a plurality of information elements included in at least one data source accessible by the electronic device; ((Col 15 lines 7-26) E.N. The password can be generated using the most frequent songs (information elements) played by the user that is accessible to them through their device’s library.)
Generating a mnemonic for the passcode by satisfying the framework using at least one information element from the subset; (Col 6 lines 3-16 E.N. The mnemonic can be a phrase from a movie, joke or anything that is recognizable by the user.)
And displaying the passcode and the mnemonic	(Figure 1 E.N. A list of passwords is shown (Element 114) by using the mnemonic shown in Element 112.)

Regarding Claim 2, Kane-Parry teaches the method of claim 1. Kane-Parry further teaches wherein the at least one information element comprises at least one of the following types of information elements: a name of a song media item; ((Col 12 lines 18-23. E.N. The information can vary going from user’s outdoor hobby to books, song titles, album cover or any sort of information associated with the user.)

Regarding Claim 3, Kane-Parry teaches the method of claim 1. Kane-Parry further teaches wherein the at least one data source comprises a library of media items operative to be played back by a media application on the electronic device. (Figure 5 E.N. The webpage can select songs from the user’s library to create a password. The play button shown in the webpage can be used to playback the songs in the user’s library)

Regarding Claim 4, Kane-Parry teaches the method of claim 3. Kane-Parry further teaches wherein the at least one information element comprises at least a portion of a name of a media item ((Col 15 Lines 1-6) E.N. The media item (i.e. song title or lyrics) can be used to generate a passcode to be used by the user.)
of the library of media items. (Col 15 lines 22-24 E.N. The user’s media items (songs, albums etc.) are included in a library that can be used to see the user’s most frequently played song.)

Regarding Claim 5, Kane-Parry teaches the method of claim 4. Kane-Parry further teaches wherein the media item meets at least a threshold level of popularity amongst the media items of the library. ((Col 15 lines 19-26) E.N. It discusses using the user’s most played songs to be used as a seed for password generation.) 

Regarding Claim 6, Kane-Parry teaches the method of claim 3. Kane-Parry further teaches wherein the at least one information element comprises at least a portion of a name of an artist of a media item of the library of media items. ((Col 15 lines 27-33) E.N. The name of a band or composer can be used for password generation.)

Regarding Claim 7, Kane-Parry teaches the method of claim 6. Kane-Parry further teaches wherein the mnemonic comprises a picture of the artist. ((Fig 4.) E.N. The application can include a variety of categories. The icons in figure 4 can be any sort of item such as a picture of an artist or band that can be used for the password recommendation depending on the user’s music preference.)

Regarding Claim 8, Kane-Parry teaches the method of claim 3. Kane-Parry further teaches wherein the at least one information element comprises at least a portion of a name of an album comprising a media item of the library of media items. ((Col 12 lines 18-23) E.N. If song titles or book titles can be used for password generations then using an Album name would not be out of question either.)

Regarding Claim 9, Kane-Parry teaches the method of claim 8. Kane-Parry further teaches wherein the mnemonic comprises a picture of cover art of the album. (Col 12 lines 18-23)

Regarding Claim 14, Kane-Parry teaches the method of claim 1. Kane-Parry further teaches wherein the at least one data source comprises a collection of photographs operative to be displayed by a photograph application on the electronic device. (Col 12 lines 27-33)

Regarding Claim 16, Kane-Parry teaches the method of claim 1. Kane-Parry further teaches: receiving an approval of the passcode; (Col 3 lines 16-23)
after the receiving, locking a resource on the electronic device, and setting the passcode as a new passcode for the resource. ((Col 3 lines 59-64) E.N. After the new password is selected, it is placed on a list with other ‘dummy’ passwords that would lock the account if used by an attacker.)

Regarding Claim 17, Kane-Parry teaches the method of claim 16. Kane-Parry further teaches storing the new passcode and information indicative of the learning technique and information indicative of the mnemonic. (Col 3 lines 38-43 E.N. The passwords can be saved in order to later retrieve and use while they still contain the parameters agreed by the user)

Regarding Claim 18, Kane-Parry teaches the method of claim 16. Kane-Parry further teaches: after the setting and after the locking, detecting an unlock attempt for the resource; ((Col 4 lines 7-11) E.N. If an incorrect password is used to unlock the account, the password manager service may lock the attacker from accessing the account and inform the user)
and wherein the hint comprises information indicative of at least one of the learning technique or the mnemonic. ((Col 15 lines 45-63) E.N. A hint button can be used by the user in order to obtain the information used by the user to create the password.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kane-Parry (US10423775) in view of Martensson (US20120008875).

Regarding Claim 10, Kane-Parry in view of Martensson teaches the method of claim 1. Kane-Parry does not but in related art, Martensson teaches: wherein the at least one data source comprises a collection of contact items operative to be utilized by a contact application on the electronic device. (Paragraph [0039 lines 1-3] E.N. the device may be adapted to store contact records such as name, phone number, email etc.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the combined invention to have modified Kane-Parry to incorporate the teachings of Martensson because Kane-Parry fails to explicitly teach storing contact information, which Martensson fulfills by incorporating the store of contacts. Incorporating the teachings of Martensson to Kane-Parry would allow for a larger pool of password recommendation and selection. 

Regarding Claim 11, Kane-Parry in view of Martensson teaches the method of claim 10. Kane-Parry does not but in related art, Martensson teaches: wherein the at least one information element comprises at least a portion of a name of a person represented by a contact item of the collection of contact items. (Paragraph [0039 lines 1-3] E.N. With the device storing information, one in the art can make the connection that the ‘name’ will have a portion of the name of the person represented by the contact information.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the combined invention to have modified Kane-Parry to incorporate the teachings of Martensson because Kane-Parry fails to disclose names of contacts, which is taught by Martensson. Incorporating the teachings of Martensson to Kane-Parry would allow for the using name or part of a name in the contact information stored on the device as a password recommendation. 

Regarding Claim 12, Kane-Parry in view of Martensson teaches the method of claim 11. Kane-Parry does not but in related art, Martensson teaches: wherein the mnemonic comprises a picture of the person. (Paragraph [0039 lines 9-10])
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the combined invention to have modified Kane-Parry to incorporate the teachings of Martensson because Kane-Parry fails to explicitly disclose a picture of a person for representation, which is taught by Martensson. Incorporating the teachings of Martensson to Kane-Parry allows for the password recommendation to use the images of people the user knows when recommending a password. 

Regarding Claim 13, Kane-Parry in view of Martensson teaches the method of claim 10. Kane-Parry does not but in related art, Martensson teaches: wherein the at least one information element comprises at least a portion of an address of a person represented by a contact item of the collection of contact items. (Paragraph [0039 lines 1-3] E.N. the device may be adapted to store contact records such as address.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the combined invention to have modified Kane-Parry to incorporate the teachings of Martensson to because Kane-Parry fails to disclose storing address of user’s contacts, which is taught by Martensson. Incorporating the teachings of Martensson to Kane-Parry allows for a larger pool of user’s personal information stored on their local device to be used as password recommendations that can be given to the user to pick. 

Regarding Claim 15, Kane-Parry in view of Martensson teaches the method of claim 14. Kane-Parry does not but in related art, Martensson teaches: wherein the at least one information element comprises at least a portion of a name of a person in a photograph of the collection of photographs. (Paragraph [0003]) E.N. The application allows for the user to store an image associated with the contact along with the contacts information such as the name of the person in the image.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day of the combined invention to have modified Kane-Parry to incorporate the teachings of Martensson because Kane-Parry fails to disclose a portion of the contact’s name with their picture, which is taught by Martensson. Incorporating the teachings of Martensson to Kane-Parry allows using pictures as a mnemonic way of remembering passwords as well as using the pictures as one of the many pools of user information that can be used by the device to recommend a password to the user. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435